DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Response to Amendment
Claims 1-17 are currently pending. Claim 1 has been amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Just et al. ‘314 (US Pub No. 2017/0119314 – previously cited).
Regarding claim 1, Just et al. ‘314 teaches a health monitoring device (Abstract), comprising: a wearable component worn on a body part of a subject and contacted with a skin tissue thereof, wherein the wearable component has a main body (Figs. 2 housing 1 and [0085]; Fig. 3 apparatus 30 and [0105]), and the main body has a monitoring opening (Fig. 2 ear tip or audio port 23, Fig. 3 sensor region 34);
an optical monitoring module disposed inside the main body of the wearable component (Fig. 3 sensor region 34 includes a sensor module, as mentioned in [0105]) and comprising a driving controller, an optical sensor and at least one light emitter ([0105]), wherein the optical sensor and the light emitter are disposed corresponding in position to the monitoring opening, a light source emitted by the light emitter irradiates on the skin tissue, and the optical sensor receives a reflection light and generates a sensing signal accordingly ([0105], [0130]), whereby the driving controller converts the sensing signal into health data information and outputs the health data information ([0107]); and
an air-bag positioning assembly comprising a gas-collecting actuator and an elastic air bag ([0026]), wherein the gas-collecting actuator is disposed inside the main body of the wearable component (Figs. 6-12 actuator 50 and [0127]), the elastic air bag is disposed on the wearable component (Fig. 10 bladder 72 and [0132]; Fig. 12A air bladders 80 and [0136]), the gas-collecting actuator transports the gas to an interior of the elastic air bag, and the elastic air bag is inflated and elastically protrudes out of the wearable component, whereby the wearable component is securely worn on the body part of the subject, and allows the optical sensor configured to be attached on the skin tissue of the subject for accurately monitoring the health data information ([0132]), wherein the gas-collecting actuator comprises a valve switch (Fig. 12A valve 86 and [0135]-[0136]; Actuator 50 includes valve 86.), the valve switch is controlled to be opened for discharging out the gas in the elastic air bag or controlled to be closed for accumulating the gas within the elastic air bag ([0136]; The valve ports 86a, 86bm and 86c open and close to expand or retract the bladders 80, indicating that the valve 86 could be switched to an open/closed position.).
Regarding claim 2, Just et al. ‘314 teaches wherein the driving controller comprises a driving circuit board and a microprocessor ([0079]), wherein the driving circuit board is configured and positioned inside the main body of the wearable component ([0155]), and the optical sensor, the light emitter and the microprocessor are packaged and positioned on the driving circuit board and are connected to the driving circuit board for receiving a required electrical connection and driving control signal, and wherein the gas-collecting actuator is connected to the driving circuit board for receiving a required electrical connection and driving control signal, and the microprocessor converts the sensing signal generated by the optical sensor into the health data information and outputs the health data information (Fig. 20 shows that the sensor module/sensor(s) and actuators are connected to the processor.).
Regarding claim 3, Just et al. ‘314 teaches wherein the health data information comprises a heart rate data ([0010]), an electrocardiogram data ([0174]; An ECG sensor may be included in the wearable device, which indicates that ECG data is monitored.) and a blood pressure data ([0010]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. ‘314 in view of Chen et al. ‘125 (US Pub No. 2017/0222125 – previously cited).
Regarding claim 4, Just et al. ‘314 teaches all of the elements of the current invention as mentioned above except for wherein the gas-collecting actuator comprises a micro pump, a gas-collector seat, a chamber plate, a valve membrane, wherein the gas-collector seat is carried and disposed in the main body, the gas-collector seat comprises a gas-collecting slot concavely formed on a bottom surface of the gas-collector seat, the gas-collector seat further comprises a lower gas-collecting chamber and a lower pressure-releasing chamber formed on a top surface of the gas-collector seat, a gas-collecting perforation is formed between the gas-collecting slot and the lower gas-collecting chamber for allowing the gas-collecting slot and the lower gas-collecting chamber to communicate with each other, the lower gas-collecting chamber and the lower pressure-releasing chamber are separated apart on the top surface of the gas-collector seat, a communication channel is disposed between the lower gas-collecting chamber and the lower pressure-releasing chamber for allowing the lower gas-collecting chamber and the lower pressure-releasing chamber to communicate with each other, a first protrusion is formed in the lower pressure-releasing chamber, a pressure-releasing perforation is disposed at a center of the first protrusion, the pressure-releasing perforation is in fluid communication with the lower pressure-releasing chamber, the pressure-releasing perforation is in fluid communication with the valve switch, the valve switch is configured for controlling the exhausting of the pressure-releasing perforation, the elastic air bag is in fluid communication with the gas-collecting slot and the gas-collecting perforation, the chamber plate is carried and disposed on the gas-collector seat, the chamber plate comprises an upper gas-collecting chamber and an upper pressure-releasing chamber formed on a top surface of the chamber plate spatially corresponding to the gas-collector seat, the upper gas-collecting chamber and the lower gas-collecting chamber are corresponding in position to each other, the upper pressure-releasing chamber and the lower pressure-releasing chamber are corresponding in position to each other, a second protrusion is formed in the upper gas-collecting chamber, a communication chamber is concavely formed on a bottom surface of the chamber plate opposite to the upper gas-collecting chamber and the upper pressure-releasing chamber, the micro pump is carried and disposed on the chamber plate to cover the communication chamber, the communication chamber is in fluid communication with the upper gas-collecting chamber and the upper pressure-releasing chamber respectively via at least one communication aperture, the valve membrane is disposed between the gas-collector seat and the chamber plate, the valve membrane is abutted against the first protrusion to seal the pressure-releasing perforation, the valve membrane has a valve aperture disposed at a position where the valve membrane abuts against the second protrusion, and the valve aperture is sealed by the second protrusion.
Examiner directs the Applicant to Figs. 7A, 7B to show the following limitations. Chen et al. ‘125 teaches a pneumatic device 1 with a gas inlet plate 11. [0027] mentions that gas inlet plate 11 introduces gas into a fluid control device 1A. Thus, gas inlet plate 11 is interpreted as a micro pump. Pneumatic device 1 also includes a gas outlet plate 18, interpreted as a gas-collector seat, and a gas collecting plate 16, interpreted as a chamber plate. The valve plate 17 is interpreted as a valve membrane. Gas outlet plate 18 includes multiple chambers 184, 165, and 166, which are interpreted as gas-collecting slots. Chamber 184 is interpreted as a lower gas-collecting chamber and pressure-releasing chamber 183 is interpreted as a lower pressure-releasing chamber. Chamber 184 and pressure-releasing chamber 183 are separate. Outlet perforation 182 is interpreted as a gas-collecting perforation. Communication channel 185 is interpreted as the claimed communication channel. The space between pressure-releasing chamber 183 and pressure-releasing perforation 181 is interpreted as a first protrusion. Pressure-releasing perforation 181 is interpreted as the claimed pressure-releasing perforation. [0051] describes how chamber 184, which is connected to chambers 165, 166, is connected to an outlet structure 19, which is connected with an equipment, such as a gas-pressure driving equipment. One of ordinary skill in the art would understand that a gas-pressure driving equipment may include an elastic air bag. Gas collecting plate 16 is carried and disposed on gas outlet plate 18. Chamber 166 is interpreted as an upper gas-collecting chamber and chamber 165 is interpreted as an upper pressure-releasing chamber. Chamber 166 and chamber 184 are matched and sealed with each other. Chamber 165 and chamber 183 are matched and sealed with each other raised structure 167 is interpreted as a second protrusion. Gas-collecting chamber 162 is interpreted as a communication chamber concavely formed on a bottom surface of gas collecting place 16. Gas inlet plate 11 is carried and disposed on gas collecting plate 16 to seal and cover gas-collecting chamber 162. Gas-collecting chamber 162 is in fluid communication with chambers 166, 165 via a first perforation 163 and second perforation 164. The perforations are interpreted as communication apertures. Valve plate 17 is disposed between gas outlet plate 18 and gas collecting plate 16. Valve plate 17 is abutted against the first perforation to seal the pressure-releasing perforation 181. Valve plate 17 has a valve aperture (Fig. 6 valve opening 170) disposed at a position where valve plate 17 abuts against raised structure 167, and valve plate 17 is sealed by raised structure 167. The invention of Chen et al. ‘125 relates to a piezoelectric actuator, and more particularly to a slim and silent piezoelectric actuator for a miniature fluid control device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health monitoring device of Just et al. ‘314 to include the gas-collecting actuator comprising the components listed above as Chen et al. ‘125 teaches that this will aid in including a slim and silent piezoelectric actuator for a miniature fluid control device.
Regarding claim 5, Just et al. ‘314 teaches the elastic air bag is inflated and elastically protrudes out of the main body of the wearable component, and the wearable component is securely worn on the body part of the subject (Figs. 3, 4 actuators 36 and [0107]).
Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the micro pump is controlled to transport a gas to the communication chamber, then the gas is transported from the communication chamber to the upper gas-collecting chamber and the upper gas-releasing chamber through the communication aperture, the valve membrane is pushed to move apart from the second protrusion, the valve membrane is pushed to abut against the first protrusion and to seal the pressure-releasing perforation, the gas in the upper pressure-releasing chamber is transported into the upper gas-collecting chamber through the communication channel and further transported into the lower gas-collecting chamber through the valve aperture of the valve membrane, the gas is converged to the gas-collecting slot and the elastic air bag through the gas-collecting perforation.
Chen et al. ‘125 teaches that gas is fed into a miniature fluid control device 1A through the gas inlet plate 11 ([0026]). Gas is transferred to the gas-collecting chamber 162 from the miniature fluid control device 1A ([0059]). Then, the gas is transferred downwardly to the chambers 165, 166 ([0055]). In response to the increased gas pressure, the flexible valve plate 17 is subjected to the downward curvy deformation to move away from raised structure 167 and abuts against first perforation 163 to seal the pressure-releasing perforation 181. Under this circumstance, the gas is transferred from the first outlet chamber 166 to the second outlet chamber 184 through the valve opening 170 ([0055]). [0051] describes how chamber 184, which is connected to chambers 165, 166, is connected to an outlet structure 19, which is connected with an equipment, such as a gas-pressure driving equipment. One of ordinary skill in the art would understand that a gas-pressure driving equipment may include an elastic air bag, and when gas passes through chambers 184, 165, 166, the gas will pass through an elastic air bag as well. Doing this would be providing a piezoelectric actuator for a miniature fluid control device with small, miniature, silent, portable and comfortable benefits in order to eliminate the above drawbacks ([0004]), the drawbacks including bulky machines that cannot be cooperated with a portable equipment, annoying noise, and discomfort to the user ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health monitoring device of Just et al. ‘314 in view of Chen et al. ‘125 to include transporting the gas in such a way as described in the claim as Chen et al. ‘125 teaches that this will aid in providing a piezoelectric actuator for a miniature fluid control device with small, miniature, silent, portable and comfortable benefits.
Regarding claim 6, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein when the micro pump stops transporting the gas, the gas pressure inside the elastic air bag is greater than that of the communication chamber, the gas converged in the elastic air bag pushes the valve membrane to move and abut against the second protrusion, the valve aperture is sealed, the gas pushes the valve membrane to move apart from the first protrusion for opening the pressure-releasing perforation, the gas in the elastic air bag is discharged out of the gas-collecting actuator, through the communication channel and the pressure-releasing perforation, and the pressure-releasing operation of the elastic air bag is completed.
[0056] and Figs. 6A, 6B of Chen et al. ‘125 describe in case that the inner pressure of the equipment which is in communication with the outlet structure 19 is higher than the ambient air pressure, the gas-releasing operation may be performed. Under this circumstance, the gas is transferred from the outlet structure 19 to the second outlet chamber 184 through the outlet perforation 182. As gas is being pushed through outlet perforation 182, the flexible valve plate 17 pushes against raised structure 167, which causes the valve aperture to be sealed. The gas pushes valve plate 17 apart from the first protrusion to open the pressure-releasing perforation 181. After the gas-releasing operation in one direction is performed, the gas within the equipment which is in communication with the outlet structure 19 is partially or completely exited to the surrounding. Under this circumstance, the pressure of the equipment is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health monitoring device of Just et al. ‘314 in view of Chen et al. ‘125 to include transporting the gas in such a way as describe in claim 6 as Chen et al. ‘125 teaches that this would aid in reducing the pressure of the elastic airbag.
Regarding claim 7, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the micro pump comprises: a gas inlet plate having at least one inlet aperture, at least one convergence channel and a convergence chamber, wherein the inlet aperture allows a gas to flow in, the convergence channel is disposed correspondingly to the inlet aperture and guides the gas from the inlet aperture toward the convergence chamber; a resonance plate assembled with the gas inlet plate and having a central aperture, a movable part and a fixing part, wherein the central aperture is disposed at a center of the resonance plate and is aligned with the convergence chamber of the gas inlet plate, the movable part surrounds the central aperture and spatially corresponds to the convergence chamber, and the fixing part is located at a peripheral portion of the resonance plate and is attached on the gas inlet plate; and a piezoelectric actuator assembled with and disposed corresponding to the resonance plate, wherein a chamber space is formed between the resonance plate and the piezoelectric actuator, when the piezoelectric actuator is driven, the gas is introduced into the at least one inlet aperture of the gas inlet plate, converged to the convergence chamber along the at least one convergence channel, and flows into the central aperture of the resonance plate, whereby the gas is further transported through a resonance between the piezoelectric actuator and the movable part of the resonance plate.
Chen et al. ‘125 teaches a gas inlet plate 11 with at least one inlet 110, interpreted as an inlet aperture. The miniature fluid control device 1A includes at least one convergence channel 112 and a central cavity 111, which is interpreted as a convergence chamber (Figs. 1, 2 and [0027]). Gas is fed into the device 1A through the at least one inlet 110 ([0026]). The central cavity 111 is in communication with the at least one convergence channel 112. After the gas is introduced into the at least one convergence channel 112 through the at least one inlet 110, the gas is guided to the central cavity 111 ([0027]). Device 1A also includes a resonance plate 12 assembled with gas inlet plate 11 with a central aperture 120 (Fig. 1A [0024]), a movable part 12a (Fig. 5 and [0043]) and a fixed part 12b (Fig. 5 and [0044]). The central aperture 120 is disposed at the center of the resonance plate 12 and is aligned with the central cavity 111 (Fig. 2A). Fig. 5 also shows the movable part 12a surrounds central aperture 120 and corresponds to central cavity 111. The fixed part 12b is located at a peripheral portion of the resonance plate 12 and is attached on the gas inlet plate 11. A piezoelectric actuator 13 is assembled with and disposed corresponding to the resonance plate 12 (Fig. 5 and [0024]). A first chamber 121, interpreted as a chamber space, is formed between the resonance plate 12 and piezoelectric actuator 13 (Fig. 5 and [0042]). [0042] also mentions how the gas is passed through each of the elements discussed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified micro pump of Just et al. ‘314 in view of Chen et al. ‘125 to include a gas inlet plate, a resonance plate, a piezoelectric actuator, and a chamber space as Chen et al. ‘125 teaches that this will aid in providing a piezoelectric actuator for a miniature fluid control device with small, miniature, silent, portable and comfortable benefits.
Regarding claim 8, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the piezoelectric actuator comprises: a suspension plate being a square suspension plate and permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on a surface of the suspension plate to drive the suspension plate to undergo the bending vibration in response to an applied voltage.
Chen et al. ‘125 teaches the piezoelectric actuator 13 comprises a suspension plate 130 being a square suspension plate that is subjected to a curvy vibration from a middle portion 130d to a periphery portion 130e (Figs. 1, 3 and [0024], [0029]). The piezoelectric actuator 13 also comprises an outer frame 131 that surrounds the suspension plate 130. At least one bracket 132 is arranged between the suspension plate 130 and the outer frame 131 to elastically support the suspension plate 130 ([0029]). A piezoelectric ceramic plate 133 has a shorter length than a length of a side of the suspension plate 130, as seen in Fig. 3C. The piezoelectric ceramic plate 133 is subjected to a curvy vibration in response to an applied voltage ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piezoelectric actuator of Just et al. ‘314 in view of Chen et al. ‘125 to include a suspension plate, an outer frame, at least one bracket, and a piezoelectric element as Chen et al. ‘125 teaches that this will aid in providing a piezoelectric actuator for a miniature fluid control device with small, miniature, silent, portable and comfortable benefits.
Regarding claim 9, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the suspension plate has a bulge, a first surface attached on the piezoelectric plate and a second surface opposite to the first surface, and the bulge is disposed on the second surface.
Chen et al. ‘125 teaches that the suspension plate 130 comprises a bulge 130c that would guide the gas to flow more quickly and to reduce contact interference with the resonance plate 12 to reduce noise ([0041]). The bulge 130c is formed on a second surface 130a of the suspension plate 130. The piezoelectric ceramic plate 133 is attached on the first surface 130b of the suspension plate 130 (Figs. 3B, 3C and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health monitoring device of Just et al. ‘314 in view of Chen et al. ‘125 to include a bulge, a first surface, and a second surface as Chen et al. ‘125 teaches that this would aid in guiding the gas to flow more quickly and to reduce contact interference with the resonance plate to reduce noise.
Regarding claim 10, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the bulge is formed by an etching process and is a convex structure integrally formed on the second surface.
Chen et al. ‘125 teaches that the suspension plate 130 is formed and produced by a conventional machining process, a photolithography and etching process ([0039]). The bulge 130 is a circular convex structure on the second surface 130a ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bulge of Just et al. ‘314 in view of Chen et al. ‘125 to include being formed by an etching process and is a convex structure as Chen et al. ‘125 teaches that the etching process is a conventional process used to form a suspension plate and its components.
Regarding claim 11, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the micro pump further comprises a first insulation plate, a conducting plate and a second insulation plate, and the gas inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked sequentially.
Chen et al. ‘125 teaches the miniature fluid control device 1A includes a first insulation plate 141, a conducting plate 15, and a second insulation plate 142. The gas inlet plate 11, the resonance plate 12, the piezoelectric actuator 13, the first insulation plate 141, the conducting plate 15, the second insulation plate 142 and the gas collecting plate 16 are stacked on each other sequentially (Fig. 1 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro pump of Just et al. ‘314 in view of Chen et al. ‘125 to include a first insulation plate, a conducting plate, and a second insulation plate as Chen et al. ‘125 teaches that this would aid in guiding the gas to flow more quickly and to reduce contact interference with the resonance plate to reduce noise.
Regarding claim 12, as previously mentioned in the 35 U.S.C. 103 rejection, Just et al. ‘314 in view of Chen et al. ‘125 teaches wherein the piezoelectric actuator comprises: a suspension plate being a square suspension plate and permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate, and a chamber space is maintained between the surface of the suspension plate and the resonance plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the surface of the suspension plate to drive the suspension plate to undergo the bending vibration in response to an applied voltage.
Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein a 28non-coplanar structure is formed on a surface of the suspension plates and a surface of the outer frame.
Chen et al. ‘125 teaches a vacant space 135, interpreted as a non-coplanar structure, in Fig. 5B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vacant space of Fig. 5C for the vacant space of Fig. 5B, as it would be simple substation of one known element for another to obtain predictable results.
Regarding claim 13, Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the micro pump is a micro pump of a micro-electromechanical system.
Chen et al. ‘125 teaches a gas inlet 11 that is part of a miniature fluid control device ([0024]), which is interpreted as a micro-electromechanical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro pump of Just et al. ‘314 in view of Chen et al. ‘125 to include being of a micro-electromechanical system as Chen et al. ‘125 teaches that this would aid in guiding the gas to flow more quickly and to reduce contact interference with the resonance plate to reduce noise.
Regarding claim 14, Just et al. ‘314 teaches the elastic air bag is allowed to be inflated by the gas-collecting actuator and elastically protrude out of the wearable component (Figs. 3, 4 actuators 36 and [0107]).
Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for wherein the elastic air bag is in fluid communication with the gas-collecting slot of the gas-collecting actuator through a gas connection channel.
Chen et al. ‘125 teaches a second end of the outlet perforation 182 is in communication with an outlet structure 19, interpreted as a gas connection channel. The outlet structure 19 is in connected with an equipment (not shown). The equipment is for example but not limited to a gas-pressure driving equipment (Fig. 6 and [0051]). One of ordinary skill in the art would understand that a gas-pressure driving equipment may include an elastic air bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic air bag of Just et al. ‘314 in view of Chen et al. ‘125 to include being in fluid communication with the gas-collecting actuator as Chen et al. ‘125 teaches that this would aid in connecting the actuator to a gas-pressure driving equipment that would need inflation to operate.
Regarding claim 15, Just et al. ‘314 teaches wherein an embedding seat is disposed inside the main body, the gas-collecting actuator is carried and positioned in the embedding seat (Figs. 5-11 illustrate actuator 50 is imbedded into a main body of a wrist watch), and the elastic air bag is allowed to be inflated by the gas transported by the gas-collecting actuator and elastically protrude out of the wearable component (Fig. 9 bladder 70 is connected to actuator 50).
Just et al. ‘314 in view of Chen et al. ‘125 teaches all of the elements of the current invention as mentioned above except for a gas-collecting slot opening and a communication channel are disposed on the bottom of the embedding seat and are in fluid communication with the gas-collecting slot of the gas-collecting actuator, the communication channel disposed on the bottom of the embedding seat is in fluid communication with the elastic air bag.
Although Chen et al. ‘125 does not explicitly teach a gas-collecting slot and the communication channel being attached to the embedding seat, one of ordinary skill in the art would understand that there would be some form of opening and/or channel to connect an actuator to an airbag, since the airbag would need to be connected to an actuator in order to inflate/deflate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embedding seat of Just et al. ‘314 in view of Chen et al. ‘125 to include a gas-collecting slot opening and a communication channel as it would be combining well-known elements according to known methods to yield predictable results.
Allowable Subject Matter
None of the prior art teaches, or suggests, either alone or in combination, “wherein the micro pump is a micro box pump comprising: a nozzle plate comprising a plurality of connecting elements, a suspension board and a central aperture, wherein the suspension board is permitted to bend and vibrate, the plurality of connecting elements are adjacent to and connected to edges of the suspension board, the central aperture is formed in a center of the suspension board, the suspension board is securely disposed by the plurality of connecting elements, the plurality of connecting elements elastically support the suspension board, an airflow chamber is formed on the bottom of the nozzle plate, and at least one vacant space is formed among the plurality of connecting elements and the suspension board; a chamber frame carried and stacked on the suspension board,” in combination with the other claimed elements, as mentioned in claim 16.
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that Smink et a. ‘716 does not teach “wherein the gas-collecting actuator comprises a valve switch, the valve switch is controlled to be opened for discharging out the gas in the elastic air bag or controlled to be closed for accumulating the gas within the elastic air bag.” Examiner agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Just et al. ‘314 teaches this limitation. As such, the independent claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Just et al. ‘314.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue ‘430 (US Pub No. 2010/0324430) teaches when a measurement start switch is pressed, air bladders are deflated by fully opening the opening area of a rapid exhaust valve/constant-rate exhaust valve, and opening an opening/closing valve ([0093]). Kinoshita et al. ‘064 (US Pub No. 2015/0190064) teaches a measurement/stop switch that is pressed so as to instruct the start of blood pressure measurement, which causes a CPU to shut a valve and start inflation of a cuff ([0076]). Ishihara et al. ‘142 (US Pub No. 2019/0290142) teaches if a user gives an instruction to stop measurement with the push switch of an operation unit, a CPU stops a pump, opens a valve, discharges air in a pressing cuff, and ends the measurement operation ([0091]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791